Case: 1:19-cv-00071-SNLJ Doc. #: 34 Filed: 12/04/20 Page: 1 of 11 PageID #: 218




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

ROBIN MESEY and JENNIFER MESEY, )
                                         )
       Plaintiffs,                       )
                                         )
v.                                       )              1:19-cv-00071
                                         )
CITY OF VAN BUREN, MISSOURI,             )
ALONZO BRADWELL, in his official         )
capacity as Chief of Police, and CHARLES )
ROPER,                                   )
                                         )
       Defendants.                       )

 DEFENDANT’S MEMORANDUM IN SUPPORT OF HIS MOTION FOR SUMMARY
                        JUDGEMENT

       COMES NOW Defendant Charles Roper, by and through undersigned counsel, pursuant

to Federal Rule of Civil Procedure 56 and E.D. Mo. L.R. 7-4.01, and for his Memorandum in

Support of his Motion for Summary Judgement, states as follows:

                                           INTRODUCTION

       On February 22, 2019, Mr. Charles Roper and his wife, Donna, went to visit his father-in-

law, Jeffrey Walberg, who lives in the same neighborhood as Plaintiffs. While leaving Mr.

Walberg’s residence, Charles and Donna observed two dogs attacking Mr. Walberg’s beloved

blond husky mix, Draco. Charles exited his vehicle and fired a warning shot at the dogs when his

yells did not stop the attacking dogs. Although this scared away the smaller of the two attacking

dogs, the larger dog then focused his attention on Donna, who had then exited the vehicle to help

break the dogs apart. The larger dog showed signs of an imminent attack and in order to protect

his wife, Charles killed the larger dog.




                                       {S0503607}Page   1 of 11
Case: 1:19-cv-00071-SNLJ Doc. #: 34 Filed: 12/04/20 Page: 2 of 11 PageID #: 219




       Although Charles works as a police officer for the City of Van Buren, Missouri, he was

not on-duty during this incident, nor was the incident related to his role as a police officer.

Nevertheless, Plaintiffs filed the instant suit asserting a § 1983 claim on the basis of the Fourth

Amendment against Charles. For the reasons set forth herein, Charles is entitled to summary

judgement on Count I, the only count pertaining to him.

                                         BACKGROUND

       While leaving his father-in-law’s house on February 22, 2019, Charles and his wife, Donna,

witnessed two dogs attacking their father-in-law’s blond husky mix, Draco. (SOF 1, 3, 4.) The

smaller of the two attacking dogs was biting Draco’s paws, while the larger of the attacking dogs

was gripping Draco’s throat with his jaws. (SOF 6.) Charles saw blood on Draco’s throat and ear.

(SOF 5.)

       In order to stop the attack, Charles stopped the car he was driving, exited the vehicle, and

began yelling at the dogs. (SOF 9). When this failed to startle either attacking dog, Charles fired a

warning shot from the Springfield XD-S firearm he carried that day. (SOF 11). Charles’s shot did

not hit either dog, as Charles observed grass fly from the ground where the bullet hit. Id.

Responding officers later recovered the spent bullet from this warning shot. (SOF 13). This

warning shot caused the smaller attacking dog run away from the scene of the incident. (SOF 17).

However, the gun then “jammed,” as the empty cartridge did not properly exit the gun; Charles

cleared the jam prior to returning his attention to the dogs. (SOF 14-15). The ejected bullet was

recovered by responding officers after the incident. (SOF 16).

       As the smaller attacking dog fled, Donna exited the vehicle and joined Charles at the scene

of the incident. (SOF 10, 18). When the larger attacking dog did not release Draco after the warning

shot, Donna stated she was going to break up the fight. (SOF 18). However, the larger attacking



                                       {S0503607}Page   2 of 11
Case: 1:19-cv-00071-SNLJ Doc. #: 34 Filed: 12/04/20 Page: 3 of 11 PageID #: 220




dog then turned his attention to Donna. (SOF 19-20). Charles then pulled Donna behind him,

inserting himself between her and the larger attacking dog. (SOF 22).

          Charles had previously observed the same larger attacking dog prepare to harm a human,

when the dog had attempted to attack Mr. Walberg on a separate occasion. (SOF 8, 21). At that

time, the dog displayed hostility and aggression by baring his teeth, barking, holding his tail stiff,

and raising his hackles. Id. During the February 22, 2019, incident at issue in this case, the larger

attacking dog displayed each of these signals while staring directly at Donna. (SOF 21). In order

to protect his wife and himself, Charles fired again, this time killing the larger attacking dog. (SOF

23-24).

          When Plaintiffs discovered the smaller attacking dog sometime after the incident, she was

not able to use one of her legs. (SOF 29.) A veterinarian later x-rayed the smaller dog and

determined that there was a bullet lodged in her leg. Id. More than a year after the incident, the

dog was diagnosed with heartworms. (SOF 30.) She died from heartworms a month after her

diagnosis. Id. Nevertheless, Plaintiffs assert that Charles shot the smaller dog and killed her. (Doc.

#1, at ¶ 15.)

          Plaintiffs did not see any part of the incident, however, they did confirm that they only

heard two shots fired; consistent with Charles and Donna’s account. (SOF 27.) Furthermore, when

responding officers arrived at the scene, they found two casings, one spent bullet, and a live bullet;

again consistent with Charles firing two shots and clearing a jam in his firearm. (SOF 13, 16.) Mr.

Roper’s firearm held eight bullets total. (SOF 12.) When officers returned Charles’s firearm and

ammunition to Mr. Roper, they returned the five remaining bullets. (SOF 28). This, too, is

consistent with Charles firing two shots and clearing a jam in his firearm.




                                        {S0503607}Page   3 of 11
Case: 1:19-cv-00071-SNLJ Doc. #: 34 Filed: 12/04/20 Page: 4 of 11 PageID #: 221




       Since the February 22, 2019, incident, Plaintiffs have continued to allow their remaining

dog to roam the neighborhood unrestrained. (SOF 34-35.) As a result, Plaintiffs’ dogs have

attempted to attack other neighbors. Id. Specifically, when one of Plaintiffs’ neighbors drove down

the street on his motorcycle, Plaintiffs’ dog chased him and bit at his clothing. Id. When an officer

arrived at Plaintiffs’ house following the incident, he observed the dog in question running freely,

not enclosed in a fence or on a leash. Id. While Plaintiffs were not cited for violating local leash

ordinances on that instance, they had been cited three times prior. (SOF 32.)

       Although Charles worked as a reserve deputy and probationary police officer for the City

of Van Buren at the time of the incident, he was off-duty. (SOF 36.) Charles and Donna were

visiting with family, Charles was not in uniform, Charles and Donna were driving their son’s

vehicle, and Charles used his personal firearm for his act of self-defense. (SOF 36-40.)

Furthermore, Charles did not act in any capacity as an officer such as issuing a citation to Plaintiffs

for having their dogs unleashed and unconfined in violation of local ordinance, nor did he ever

threaten to do so. (SOF 40-41).

       On May 4, 2019, Plaintiffs filed their Complaint in this Court against Mr. Roper, the City

of Van Buren, and the Van Buren Chief of Police, Alonzo Bradwell. (Doc. #1). The Complaint

alleges a violation of the Fourth Amendment under 42 U.S.C. S 1983 as against Charles (Count I),

as well as a failure to train and respondeat superior against Van Buren and Chief Bradwell (Counts

II & III). Id. This Court entered a Case Management Order for this case on October 10, 2019. (Doc.

#23). Pursuant to that Order, discovery is now closed. Id. Because Charles was not acting under

color of law, and because his actions were taken in reasonable apprehension of imminent harm to

his wife, Charles is entitled to summary judgement on Count I. Alternatively, because Plaintiffs




                                        {S0503607}Page   4 of 11
Case: 1:19-cv-00071-SNLJ Doc. #: 34 Filed: 12/04/20 Page: 5 of 11 PageID #: 222




have provided no evidence that Charles is responsible for the injuries to their smaller dog, Charles

is entitled to partial summary judgement relating to that dog on Count I.

                                    STANDARD OF REVIEW

        A party is entitled to summary judgement “when, construing the evidence most favorably

to the nonmoving party, there is no genuine issue of material fact and the moving party is entitled

to judgement as a matter of law.” Crozier v. Wint, 736 F.3d 1134, 1136 (8th Cir. 2013) citing to

Fed. R. Civ. P. 56(c). “[S]ummary judgement is not disfavored and is designed for every action.”

Briscoe v. Cnty. Of St. Louis, 690 F.3d 1004, 1011 n.2 (8th Cir. 2012) (internal quotation marks

omitted) citing to Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc)

cert denied, 132 S. Ct. 513 (2011). By its plain language, Rule 56(c) requires entry of summary

judgement “against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the initial

responsibility of demonstrating the absence of a genuine issue of material fact. Id. at 323. However,

that party need not negate the nonmoving party’s claims by showing “the absence of a genuine

issue of material fact.” Id. at 325. Instead, “the burden on the moving party may be discharged by

‘showing’…that there is an absence of evidence to support the nonmoving party’s case.” Id. citing

to Fed. R. Civ. P. 56(c).

        If the moving party meets its burden, then the nonmoving party must “come forward with

‘specific facts showing that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith

Radio, 475 U.S. 574, 587 (1985), citing to Fed. R. Civ. P. 56(e). “[T]he mere existence of some

alleged factual dispute between the parties” will not defeat an otherwise properly supported motion

for summary judgement. Quinn v. St. Louis Cty., 653 F.3d 745, 751 (8th Cir. 2011) (internal



                                        {S0503607}Page   5 of 11
Case: 1:19-cv-00071-SNLJ Doc. #: 34 Filed: 12/04/20 Page: 6 of 11 PageID #: 223




quotation marks omitted), citing to Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

“When a motion for summary judgement is made and supported as provided in this rule, an adverse

party may not rest upon the mere allegations or denials of his pleading, but his response, by

affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a

genuine issue for trial. If he does not so respond, summary judgement, if appropriate, shall be

entered against him.” Matushita, 475 U.S. at 586.

                                           ARGUMENT

   I.      Plaintiffs § 1983 claim fails as a matter of law because Plaintiffs cannot show that
           Charles acted under color of state law when defending himself from the larger
           dog’s attack.

        42 U.S.C. § 1983 “imposes liability for certain actions taken ‘under color of’ law that

deprives a person ‘of a right to be secured by the Constitution and laws of the United States.’”

Dossett v. First State Bank, 399 F.3d 940, 947 (8th Cir. 2005), citing to Lugar v. Edmondson Oil

Co., 457 U.S. 922, 931 (1982). A public employee acts under color of law when that employee

exercises “power possessed by virtue of state law and made possible only because the wrongdoer

is clothed with the authority of state law.” Johnson v. Philips, 664 F.3d 232, 239-40 (8th Cir.

2011), citing to West v. Atkins, 487 U.S. 42, 49 (1988). Therefore, in order for § 1983 to be

applicable in a case, the defendant must act or purport to act “in the performance of official duties.”

Id. In fact, officials’ actions in “the ambit of their personal pursuits are plainly excluded” from the

scope of § 1983. Dossett, 399 F.3d at 949, citing to Screws v. United States, 325 U.S. 91, 111

(1945) (plurality opinion). If a plaintiff is unable to show any actual, or even purported,

relationship “between the officer’s conduct and his duties as a police officer, the officer cannot be

acting under color of state law.” Roe v. Humke, 128 F.3d 1213, 1216 (8th Cir. 1997) (emphasis

added). In evaluating whether a defendant acted under color of law, a court will examine whether



                                        {S0503607}Page   6 of 11
Case: 1:19-cv-00071-SNLJ Doc. #: 34 Filed: 12/04/20 Page: 7 of 11 PageID #: 224




the defendant was on-duty and in uniform, the motivation behind the officer’s actions, whether the

officer had access to the victim because of his position, and whether the officer threatened official

conduct against the plaintiff in the future. Magee v. Trustees of Hamline University, Minn., 747

F.3d 532, 535 (8th Cir. 2014), citing to Roe, 128 F.3d at 1216.

         Similarly, in a Fourth Amendment claim, “[w]hat matters is the intrusion on the people’s

security from governmental interference.” Lesher v. Reed, 12 F.3d 148, 150 (8th Cir. 1994), citing

to Soldal v. Cook County, 506 U.S. 56, ---- (1992). The destruction of property is considered a

seizure under the Fourth Amendment because that destruction “by state officials poses as much of

a threat, if not more, to the people’s right to be ‘secure…in their effects’ as does the physical taking

of them.” Fuller v. Vines, 36 F.3d 65, 68 (9th Cir. 1994) (emphasis added), citing to U.S. Const.

Amend. IV, overruled on other grounds by Robinson v. Solano County, 278 F.3d 1007 (9th Cir.

2002).1 A private citizen, acting in his or her private capacity, cannot violate another’s Fourth

Amendment rights even when destroying that person’s property, as the private citizen lacks the

coercive power of the state.

         Charles was not acting under color of law when he defending himself and his wife from

Plaintiffs’ larger attacking dog. Although Charles worked for the City of Van Buren Police

Department, he was not on-duty during this incident. Charles and Donna drove their son’s Ford

Escape (not a police vehicle) to visit Donna’s father, Mr. Walberg, an activity “in the ambit of his

personal pursuits.” Charles was not on duty or in uniform; and used his personal firearm. When

Charles saw Plaintiffs’ dogs attack Draco so viciously he bled from his neck and ear, he was



1
  In their Complaint, Plaintiffs cite to Lesher and Fuller to support their proposition that Charles violated their
Constitutional rights when he defended himself from their larger attacking dog. However, these cases each actually
stand for the proposition that the destruction of a dog only violates the Fourth Amendment when done by state officials.
Specifically, the operative legal issue in Lesher was whether the plaintiff’s employer, a police department, committed
a seizure by destroying a former police dog. In Fuller, the court considered whether police destroying a dog could be
considered a seizure at all.

                                               {S0503607}Page   7 of 11
Case: 1:19-cv-00071-SNLJ Doc. #: 34 Filed: 12/04/20 Page: 8 of 11 PageID #: 225




motivated to break up the fight and save Mr. Walberg’s beloved pet. Charles only shot at the larger

attacking dog to protect his wife. His motivation to protect both Draco and then, later, his wife,

was not connected to his position as a police officer. Finally, although Plaintiffs violated a local

ordinance forbidding leaving a dog unleashed and unrestrained, Charles never issued any citations

in connection with this incident, nor threatened to do so at a later time. As there is a complete lack

of connection to Charles’ position as a law enforcement officer, Charles was not acting under color

of state law or with the coercive power of the state when he protected Draco, his wife and himself

from Plaintiffs’ dogs, and he is entitled to summary judgement.

       II.      Because Charles acted in reasonable apprehension of imminent attack from
                Plaintiffs’ dog, he is absolutely protected from liability under MO ST § 273.033.

             If a defendant in a suit for civil liability resulting from injuries to a dog shows, by a

preponderance of the evidence, that they were “in reasonable apprehension of imminent harmful

contact by the dog or [were] acting to prevent such imminent harmful contact against another

person by the dog,” that defendant is protected from liability for killing or injuring that dog. R.S.

Mo. § 273.033(1).2 If a plaintiff nevertheless brings a case against such a defendant, “the court

shall award attorney’s fees, court costs and all reasonable expenses incurred by the defendant” in

that case. R.S. Mo. § 273.033(3).

                     When Charles killed the larger attacking dog, he was acting in reasonable

apprehension of imminent harmful contact by the dog against his wife, and himself. While Charles

fired his warning shot, Donna left the car, and stood next to Mr. Roper. When the smaller attacking

dog ran, the larger attacking dog did not release Draco. Donna moved to attempt to break up the

fight between the remaining dogs from 3 to 5 feet away.




2
    No court has yet applied this statute in a case.

                                                  {S0503607}Page   8 of 11
Case: 1:19-cv-00071-SNLJ Doc. #: 34 Filed: 12/04/20 Page: 9 of 11 PageID #: 226




           Charles was intimately familiar with the warning signs the larger attacking dog gave prior

to an attack against a human; he had witnessed the dog prepare to attack his father-in-law on an

earlier occasion. So, when the dog once again began baring his teeth, holding his tail stiff, raising

his hackles, and barking, this time at Mr. Roper’s wife, Charles anticipated the dog’s next most

likely move was an attack against his wife. (SOF 29-30). Charles then pulled Donna behind him,

inserting himself between her and the larger attacking dog. (SOF 32). Because Charles stood

between the dog and the object of his aggression, Donna, Charles himself may have become the

dog’s next victim. By killing the larger attacking dog, Charles acted to prevent imminent harmful

contact against both himself and his wife. As a result, he is absolutely protected from civil liability

for the dog’s death, and entitled to summary judgement, attorney’s fees, court costs and all

reasonable expenses incurred in this case.

    III.      In the alternative, Charles is entitled to partial summary judgement on Count I
              because there is no evidence he is responsible for the smaller attacking dog’s
              injury or death.

           Charles is not responsible for the smaller attacking dog’s injury, and therefore, he is not

liable for such. Charles used three of the eight bullets held in his gun: (1) the warning shot fired

into the ground; (2) the bullet ejected to clear the jam; and (3) the shot at the larger dog. The

remaining 5 bullets were returned to Charles by the police following their investigation. Since all

8 bullets are accounted for, Charles could not have been responsible for the bullet in the smaller

dog’s let.

           By their own admission, Plaintiffs confirm that Charles only fired two shots during this

incident. The police department investigation into this matter further reveals that Charles could

not have fired the bullet that entered the smaller attacking dog. When Charles fired his warning

shot at the ground, he spent one bullet, which was later recovered by police. Charles’s gun then



                                          {S0503607}Page   9 of 11
Case: 1:19-cv-00071-SNLJ Doc. #: 34 Filed: 12/04/20 Page: 10 of 11 PageID #: 227




jammed and when he cleared his jam, his gun ejected one unspent bullet, which was also later

recovered by police. When Charles then shot the larger attacking dog, this bullet remained inside

the dog. These three bullets, with the additional five bullets returned to Mr. Roper, total the eight

bullets Mr. Roper’s firearm was capable of holding. The bullet Plaintiffs assert was later found in

the smaller attacking dog’s leg is an extraneous bullet, which simply did not, and could not, have

come from Charles’s personal firearm.

       Second, the smaller attacking dog’s injuries do not align with the sequence of events

preceding the injury. For instance, although the smaller attacking dog ran away from Draco after

Charles’s warning shot, when Plaintiffs took her to the vet, she was unable to use one of her legs.

These two things are fundamentally inconsistent, the dog could not have run away from Charles if

Charles had shot it in the leg. This indicates that the smaller attacking dog was shot only after she

ran from the scene.

       Finally, in their Complaint, Plaintiffs allege that Charles is responsible for the smaller

attacking dog’s death, not just an injury. However, even if it were possible that Charles shot the

smaller attacking dog, he was still not responsible for her death. More than one year after this

incident, the smaller attacking dog contracted heartworms. This infection killed the smaller

attacking dog. Because Plaintiffs have no evidence indicating that Charles is responsible for the

smaller attacking dog’s injury or death, Charles is alternatively entitled to partial summary

judgement on Count I, as pertains to injuries to the smaller attacking dog.

       WHEREFORE, based upon the foregoing, Defendant Charles Roper respectfully prays this

Court issue its Order granting summary judgement on Count I, entering an award of attorney’s

fees and costs, and such other and further relief as this Court deems just and appropriate.




                                       {S0503607}Page   10 of 11
Case: 1:19-cv-00071-SNLJ Doc. #: 34 Filed: 12/04/20 Page: 11 of 11 PageID #: 228




Date: December 4, 2020                        Respectfully submitted,

                                              FISHER PATTERSON SAYLER & SMITH, L.L.P.

                                              /s/ Portia C. Kayser
                                              Portia C. Kayser, #63527MO
                                              1010 Market Street, Suite 1650
                                              St. Louis, MO 63101
                                              Telephone and Fax: (314) 561-3675
                                              pkayser@fpsslaw.com

                                              Attorneys for Defendant Charles Roper

                                      Certificate of Service

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was filed via the Court’s electronic filing system this 4th day of December, 2020, and will be served
on the following via same:

James W. Schottel, Jr.
Schottel & Associates, PC
906 Olive St., PH
St. Louis, MO 63101
jwsj@schotteljustice.com

Attorneys for Plaintiff

Patricia A. Keck
Damon Phillips
Ty Z. Harden
Keck and Austin, LLC
3140 E. Division
Springfield, MO 65802
pat@kpwlawfirm.com
ty@kpwlawfirm.com

Attorneys for Defendants City of Van Buren, Missouri and
Alonzo Bradwell

                                                        /s/ Portia C. Kayser




                                       {S0503607}Page   11 of 11
